Case 2:21-cv-00759-JS-SIL Document 20 Filed 04/13/21 Page 1 of 2 PagelD #: 112
WALIA & WALIA, PLLC

Attorneys at Law
136-40 39" Avenue, Suite #304
Flushing, New York 11354
Phone 718-353-4478
Fax 718-353-4578

April 13, 2021

Via ECF

Honorable Joanna Seybert

United States District Court, Eastern District of New York
100 Federal Plaza, Courtroom 1030

Central Islip, New York 11722

Re: Patel et al v. Singh et al.
Case No: 2:21-cv-00759-JS-SIL
Letter Requesting Pre-Motion Conference
Dear Judge Seybert,

This firm represents Noddy Singh and Arjun Singh (“Defendants”) in reference to the above
captioned lawsuit. Pursuant to Your Honor’s rules, please accept this letter as Defendants’ request
for a pre-motion conference. Defendants respectfully submit that Pratik Patel and Lalit Patel
(“Plaintiffs) claims must be dismissed. Plaintiffs’ complaint should be dismissed for lack of subject
matter jurisdiction because the amount in controversy does not exceed $75,000.00 and diversity of
citizenship is not adequately plead. Plaintiffs’ complaint should be dismissed, on further grounds,
for lack of personal jurisdiction over Arjun Singh due to insufficiency of service of process.

This cause of action must be dismissed as the plaintiffs’ cannot meet their burden of proving
that the amount in controversy exceeds $75,000.00. Federal diversity subject matter jurisdiction
exists where: 1) the matter in controversy exceeds the sum or value of $75,000 exclusive of interest
and costs; and 2) is between citizens of different states. 28 U.S.C. § 1332(a). It is now settled that
when there is an issue as to the sufficiency of the jurisdictional amount, the burden of proving
jurisdiction is on the party asserting it. McNutt v. Gen. Motors Acceptance Corp., 298 U.S. 178, 189
(1936) (“If his allegations of jurisdictional facts are challenged by his adversary in any appropriate
manner, he must support them by competent proof.”). Furthermore, statutes conferring jurisdiction
on federal courts are to be strictly construed, and doubts resolved against federal jurisdiction. Healy
v. Ratta, 292 U.S. 263, 270 (1934). The parties “are not free simply to agree that the jurisdictional
amount requirement has been satisfied, since parties cannot by stipulation or any other mechanism
confer subject matter jurisdiction on the federal courts... .” 14AA Wright & Miller § 3702, p. 320.
Tongkook Am., Inc. v. Shipton Sportswear Co., 14 F.3d 781, 784 (2d Cir. 1994) (citation and
internal quotation omitted).

Taken at face value, at best, giving every conceivable doubt to the plaintiffs, their claims
amount to $55,723.45, as plead in their complaint, the rest is based upon spurious claims of
unshared unproven profits which do not exist. The party invoking federal jurisdiction must show by
a “reasonable probability” that the amount-in-controversy requirement is satisfied. Tongkook, 14
F.3d at 784 (quoting Moore v. Betit, 511 F.2d 1004, 1006 (2d Cir. 1975)). The plaintiffs have not
done so here. Therefore, Plaintiffs’ claims must be dismissed.
Case 2:21-cv-00759-JS-SIL Document 20 Filed 04/13/21 Page 2 of 2 PagelD #: 113

WALIA & WALITA, PLLC

Attorneys at Law
136-40 39" Avenue, Suite #304
Flushing, New York 11354
Phone 718-353-4478
Fax 718-353-4578

Plaintiffs’ claims must also be dismissed because the defendant Arjun Singh was improperly
served.“[I|nsufficiency of service of process” is an appropriate ground for dismissal. Fed R. Civ. P.
12(b)(5). “[W]hen a defendant moves to dismiss under Rule 12(b)(5), the plaintiff bears the burden
of proving adequate service.” Burda Media, Inc. v. Viertel, 417 F.3d 292, 298-99 (2d Cir. 2005).
The named Defendant in this action is ARJUN SINGH, the Complaint was served at 5 Mineola
Avenue, Hicksville, New York 11801.§ 2. Fed. R. Civ. P. provides for acceptable methods of
service of a summons and complaint in federal court. Rule 5(B) ii, allows service at the person’s
actual dwelling not former dwelling. In this case, service was inadequate. Defendant will attest by
way of affidavit that he did not reside at 5 Mineola Avenue, Hickville, New York 11801 at the time
of service. As such plaintiffs’ claims against Arjun Singh must be dismissed for lack of personal
jurisdiction due improper service of process.

CONCLUSION
For all the above reasons, the Plaintiffs’ unsubstantiated claims of monetary damages which
do not meet the federal diversity of citizenship standard must be dismissed. Furthermore, all claims

against Arjun Singh should be dismissed because service of process was ineffective and deprived
Mr. Singh of due process.

We are ready to further discuss the above arguments at the pre-motion conference or any
other time convenient for the Court.

We thank the Court for its time and consideration on this matter.

 
